Citation Nr: 0836703	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  08-00 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred at a private hospital from November 20, 2003 to 
November 21, 2003.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse






ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active military service from July 19, 1957 to 
September 30, 1972, and he had 6 years, 2 months and 25 days 
of active service prior to July 19, 1957.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 decision by the Department 
of Veterans Affairs Medical Center (VAMC) in Tampa, Florida.    

In August 2008, the veteran testified before the undersigned 
Veterans Law Judge at a hearing at the VA Regional Office 
(RO) located in St. Petersburg, Florida.  A transcript of 
that hearing has been associated with the veteran's claims 
folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran is in receipt of a total disability rating 
based on individual unemployability (TDIU) due to service- 
connected disabilities, effective from November 16, 2001.

2.  On November 19, 2003, the veteran was seen in the 
Emergency Room of the University Community Hospital in Tampa, 
Florida, for a medical emergency and was subsequently 
hospitalized until November 21, 2003.      

3.  VA medical facilities were not feasibly available at the 
time of his hospitalization.  

4.  VA payment or reimbursement of the costs of the care on 
November 19, 2003, was authorized; after he was stabilized on 
November 19, 2003, his doctor tried to get him admitted at a 
VA facility but was told that no beds were available and to 
admit the veteran to the private hospital where he was 
receiving treatment.    


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement of 
medical expenses incurred at the University Community 
Hospital from November 20, 2003 to November 21, 2003, have 
been met.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2007).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claim for payment or 
reimbursement of medical expenses incurred during a period of 
hospitalization at the University Community Hospital in 
Tampa, Florida from November 20, 2003 to November 21, 2003.  
Therefore, no further development is needed with regard to 
this appeal.

II.  Analysis

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
the VA, all of the following must be shown: (a) That the 
treatment was either for (1) an adjudicated service-connected 
disability, or (2) for a nonservice-connected disability 
associated with and held to be aggravating an adjudicated 
service connected disability; or (3) for any disability of a 
veteran who has a total disability permanent in nature 
resulting from a service-connected disability; (b) that a 
medical emergency existed and delay would have been hazardous 
to life or health; and (c) that no VA or other Federal 
facilities were feasibly available and an attempt to use them 
before hand or obtain prior VA authorization for the services 
required would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2007).

The provisions in 38 C.F.R. § 17.120 are conjunctive, not 
disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (June 
1991) [use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met].  In other words, failure to satisfy 
any of the three criteria precludes VA from paying 
unauthorized medical expenses incurred at a private facility.  
See Zimick v. West, 11 Vet. App. 45, 49 (1998).

In this case, the veteran is service-connected for the 
following conditions: (1) diabetes mellitus with erectile 
dysfunction, (2) residuals of a cerebral vascular accident 
with seizures, (3) cervical disc disease, (4) glaucoma, (5) 
tinnitus, and (6) bilateral hearing loss.  The veteran is 
also in receipt of a TDIU rating, effective from November 16, 
2001.  

The veteran is seeking entitlement to payment or 
reimbursement of medical expenses incurred during a period of 
hospitalization at the University Community Hospital in 
Tampa, Florida, from November 19, 2003 to November 21, 2003.  
Private medical records from the aforementioned private 
facility show that on November 19, 2003, the veteran was seen 
in the Emergency Room for a syncopal episode.  On that 
morning, the veteran had developed some malaise after eating 
breakfast.  He walked to the bathroom and fell and hit his 
head against the sink.  The veteran suffered a laceration in 
the mid occipital area and his wife called 911.  The 
ambulance then brought the veteran to the University 
Community Hospital for evaluation and treatment.  While the 
veteran was in the Emergency Room, his laceration was 
sutured.  After he received treatment, intake at VA was 
contacted in order to arrange a transfer.  However, it was 
reported that intake at VA was unable to accept the veteran 
and they recommended that he be admitted to the hospital 
where he was receiving treatment, the University Community 
Hospital.  Thus, the veteran was subsequently admitted on 
November 19, 2003.  He was discharged on November 21, 2003.   

In a decision letter from the Tampa VAMC, dated in July 2005, 
the Tampa VAMC stated that the veteran's claim for 
authorization of care and payment had been approved, 
authorized up until the point the medical condition had 
stabilized, which was November 19, 2003.  According to the 
VAMC, since the medical condition had stabilized and VA 
facilities were feasibly available for care, the veteran 
could have been transferred to a VA medical center and as 
such, payment or reimbursement was warranted only for care up 
to the date of stabilization, which was November 19, 2003.  
The amount claimed for treatment provided on November 19, 
2003 was $490.00.  The VAMC indicated that they had 
authorized payment in the calculated amount of $242.17, for 
the day of November 19, 2003.  

By a statement of the case, dated in November 2007, the VAMC 
noted that in a June 2007 report, the Chief Medical Officer 
recommended that the RO approve the veteran's visit to the 
Emergency Room at the University Community Hospital on 
November 19, 2003, prior to his admission at the hospital.  
Thus, the VAMC reiterated its determination that the 
veteran's claim was approved for the date of service on 
November 19, 2003, when the veteran became stable for 
transfer.  The veteran's claim was denied for his 
hospitalization from November 20, 2003 to November 21, 2003, 
on the basis that the criteria of 38 C.F.R. § 17.120 (c ) had 
not been met.  In other words, the VAMC concluded that after 
the veteran was stabilized on November 19, 2003, VA 
facilities were "feasibly available" and as such, his claim 
for reimbursement for medical services rendered at the 
University Community Hospital from November 20, 2003 to 
November 21, 2003, was denied.  However, the Board notes that 
there is an inadequate basis in the record for the VAMC's 
conclusion, because it is based solely upon the assertion 
that "VA facilities were feasibly available," with a 
complete absence of any discussion of the evidence on file, 
or arguments presented by the veteran on his own behalf.  In 
this case, the objective evidence on file shows that on 
November 19, 2003, VA intake was notified of the veteran's 
condition and they specifically reported that they were 
unable to accept him.  They also recommended that the veteran 
be admitted to the University Community Hospital.  This 
evidence supports the veteran's contention that after he was 
stabilized on November 19, 2003, his doctor tried to get him 
admitted at a VA facility, but his doctor was told that no 
beds were available and to admit the veteran to the private 
hospital where he was receiving treatment.     

In the instant case, on November 19, 2003, the veteran 
received treatment at the Emergency Room at University 
Community Hospital for a medical emergency.  The VAMC 
subsequently granted entitlement to reimbursement for the 
emergency medical expenses incurred on November 19, 2003.  
However, the VAMC denied the veteran's claim for 
reimbursement for medical services rendered at the University 
Community Hospital from November 20, 2003 to November 21, 
2003, on the sole basis that the third prong of 38 C.F.R. 
§ 17.120 (lack of suitable VA facilities) had not been met.  
In this regard, the Board finds that the aforementioned VAMC 
conclusion is not supported by the evidence of record.  In 
fact, the evidence of record shows that a VA facility was not 
"feasibly available" prior to the veteran's hospitalization 
(emphasis added), and as such, it is the Board's 
determination that the third prong of 38 C.F.R. § 17.120 has 
been met.  Accordingly, the Board concludes that payment or 
reimbursement for medical services rendered at the University 
Community Hospitals from November 20, 2003 to November 21, 
2003, is warranted.  The appeal is therefore granted.   


ORDER

Payment or reimbursement of medical expenses incurred at the 
University Community Hospital from November 20, 2003 to 
November 21, 2003, is granted.   


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


